NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2021 was filed along with certification statement under 37 CFR 1.97(e)(1) and a fee under 37 CFR 1.17(p) after the mailing date of the Final Official action on April 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Katrin Venter (Reg. No. 57,634) on Wednesday, July 28, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
	Cancel claims 8-14.

Reasons for Allowance
Claims 1, 2, 4-6 and 21 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the abrasive particulate comprises a cerium 3+ ratio (Ce 3+/total cerium) of at least 0.1” and “wherein the abrasive particulate includes a complex oxide composition including cerium oxide and zirconium oxide”.
Mizoguchi teaches a composition (See Abstract) comprising: a carrier comprising a liquid (pars. [0254-257], [0307-309]; Table 1, Examples 1-12; the carrier liquid of Mizoguchi is water); and an abrasive particulate contained in the carrier (pars. [0262-283], [0307-309]; Table 1, Examples 1-12 of Mizoguchi), the abrasive particulate comprises on average of 70% cerium in the abrasive particulate (pars. [0262-283], [0307-309]; Table 1, Examples 1-12; the abrasive particulate of Mizoguchi contains 70% cerium) and wherein the abrasive particulate comprises a cerium 3+ ratio (Ce 3+/total cerium) of 0.05 to 0.40 (pars. [0262-283]; Table 1, Examples 1-12 of Mizoguchi).
Feng teaches a method of synthesizing nanosized abrasive particles and methods of using the same in chemical mechanical polishing slurry applications (See Abstract of Feng). The resultant composite metal oxide formula is CexMyOz where x+y is about 1 and z is within the range of from about 1.5 to about 3.5 (par. [0016] of Feng). Feng teaches the metal ions other than cerium, i.e., M above, are selected from the group consisting of Be, B, Mg, Al, Si, Ca, Sc, Ti, V, MPEP 2144.07 [R-08.2012] In turn, Feng also teaches Zr, Gd, Tb, Dy, Er, Tm, Yb and Lu are equivalents for the same aforementioned intended purpose and are substitutable with one another given Feng teaches all the aforementioned metal ions, as well as combinations of said metal ions, can be inserted within the crystal lattice structure of the cerium ions to form the composite metal oxide formula (par. [0017] of Feng). MPEP 2144.06 [R-08.2012] (II)
However, those metal ions of Gd, Tb, Dy, Er, Tm, Yb and Lu that are shared in common between the Mizoguchi and Feng references and considered relevant for establishing equivalency and substitution for Zr under MPEP §§2144.06 and 2144.07, were not tested apparently as one of the complex oxides disclosed in FIG. 1 of Feng.  According to FIG. 1 of Feng, the Ce:Zr complex oxide of Feng did not demonstrate a satisfactory polishing rate.  And, Feng does not teach polishing rate results for any one of the following complex oxides: Ce:Gd, Ce:Tb, Ce:Dy, Ce:Er, Ce :Tm, Ce:Yb or Ce:Lu.  While a certain amount, perhaps a minimal amount, of experimentation may be required to achieve a desirable Ce:Zr complex oxide polishing rate, the aforementioned complex oxides made of metals shared between Mizoguchi and Feng cannot be relied on to demonstrate satisfactory polishing rates.  A person having ordinary skill in the art before the effective filing date of the present application cannot reasonably extrapolate how MPEP §§2144.06 and 2144.07.
For this reason, there is no obvious reason to modify the teachings of Mizoguchi using the teachings of Feng and teach “wherein the abrasive particulate comprises a cerium 3+ ratio (Ce 3+/total cerium) of at least 0.1” and “wherein the abrasive particulate includes a complex oxide composition including cerium oxide and zirconium oxide” according to Applicant’s independent claim 1.
JP 2014-012311 A to Noritake Co. Ltd. (hereinafter “Noritake”) (copy provided by Applicant) teaches an abrasives comprising zirconia particles of which a part of the surface is covered with ceric oxide (See Abstract; pars. [0010-12] of Noritake).  In a preferred embodiment, Noritake teaches the CeZrO2 layer, which is a compound of the CeO2 and the ZrO2 particles, is formed on the abrasive (par. [0012] of Noritake).  Noritake teaches further the CeO2 is firmly supported since the CeZrO2 layer, which is a reaction layer between the ZrO2 particles and the CeO2, is formed at the interface between the ZrO2 particles and the CeO2 (par. [0012] of Noritake).  In preparing the abrasive, Noritake teaches cerium nitrate dissolved in a zirconia powder dispersed in water or a zirconia sol containing zirconia particles is cerium nitrate (III) hexahydrate or cerium nitrate (IV) (par. [0015] of Noritake).  Noritake teaches further an aqueous solution obtained by oxidizing ammonium hydrate and cerium (III) nitrate hexahydrate with a hydrogen peroxide solution to make cerium tetravalent is used (par. [0015] of Noritake).  

JP 2013-129056 A to Tosoh Corp. (hereinafter “Tosoh”) (copy provided by Applicant) teaches a zirconia composite powder for polishing comprises zirconia particles as a matrix and ceria/zirconia composite powder in which ceria crystal and/or the crystal of the ceria/zirconia solid solution are bonded to the surface of the same as the polishing agent (See Abstract; pars. [0006-7] of Tosoh).  Tosoh teaches the total content of ceria contained in the powder is preferably 1 mol% or more and 30 mol% or less (par. [0011] of Tosoh).  In addition, Tosoh teaches the powder composed of the ceria-zirconia composite particles comprises a plurality of two-phase or three-phase crystal phases (par. [0012] of Tosoh).  As a result of examining the ceria content contained in each crystal phase, Tosoh teaches further the monoclinic zirconia type has 4 mol% or less, the tetragonal zirconia type has 10 mol% or more, and the cubic ceria type has 80 mol% or more of ceria (par. [0012] of Tosoh).
However, while Noritake teaches an aqueous solution obtained by oxidizing ammonium hydrate and cerium (III) nitrate hexahydrate with a hydrogen peroxide solution to make cerium tetravalent is used (par. [0015] of Noritake), Noritake does not teach the resultant abrasive contains cerium 3+ or exhibits and possesses a cerium 3+ ratio (Ce 3+/total cerium).  Likewise, while Tosoh teaches a zirconia composite powder for polishing comprises zirconia particles as a matrix and ceria/zirconia composite powder in which ceria crystal and/or the crystal of the ceria/zirconia solid solution are bonded to the surface of the same as the polishing agent (See Abstract; pars. [0006-7] of Tosoh), Tosoh does not teach the resultant zirconia composite powder comprises a complex oxide composition including cerium oxide and zirconium oxide.  And, while Tosoh teaches the total content of ceria contained in the powder is preferably 1 mol% or 
For these reasons, there is no obvious reason to modify the teachings of either Noritake or Tosoh and teach “wherein the abrasive particulate comprises a cerium 3+ ratio (Ce 3+/total cerium) of at least 0.1” and “wherein the abrasive particulate includes a complex oxide composition including cerium oxide and zirconium oxide” according to Applicant’s independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731